Citation Nr: 1106303	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and a 
depressive disorder not otherwise specified. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 
and from March 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the RO in 
Montgomery, Alabama.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
redefined the Veteran's psychiatric appeal, as is listed on the 
title page of this decision.  


FINDING OF FACT

A VA psychologist diagnosed the Veteran as suffering from PTSD 
that is due to military experiences, which includes a report of 
being shot at and experiencing a general feeling of coming under 
enemy attack.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010), § 
3.304(f) (2010) (as amended by 75 Fed. Reg. 39,843-39,852 (July 
13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that the provisions relating to the establishment 
of service connection for PTSD, found at 38 C.F.R. § 3.304(f), 
were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843-
39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) 
(effectuating a correction to the July 13, 2010 Federal 
Register).  As set forth in the Federal Register, the revised 
provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 
2010, and apply to any claim that "[w]as appealed to the Board 
before July 13, 2010 but has not been decided by the Board as of 
that date."  Id.  Because the Veteran's claim was pending before 
the Board on July 13, 2010, but had not yet been decided at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

This recent regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the Veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Here, the Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD is based on various 
stressors, including being shot at and anticipating being shot 
while serving in Kuwait and Iraq.  Significantly, the Veteran's 
DD 214 indicates that he served in Kuwait and Iraq in 2003 and 
2004, in imminent danger pay areas. 

Of note, the Veteran stated the following stressors in his 
written statements, his May 2004 VA outpatient psychiatric 
evaluation, and his March 2005 VA examination.  He recalls being 
fired upon while serving in Iraq as a supervisor who pulled 
security.  He says he felt as if he was in danger all the time.  
He reports that he never knew what was going to happen, whether 
he would return or not when he left the compound, and that he 
feared for his life every day.  

In May 2004, the Veteran was diagnosed with PTSD and depressive 
disorder not otherwise specified.  In an August 2004 VA 
psychiatric evaluation, the Veteran indicated current symptoms 
including being tearful and sad at times, having difficulty 
falling asleep and waking in the night regularly.  He also 
reported that he experienced an irritable startle reflex when he 
heard loud noises. 

In March 2005, the Veteran underwent a VA psychiatric 
examination.  The examiner confirmed a diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  The examiner reviewed the Veteran's 
claim file.  During his examination, the Veteran reported 
intrusive thoughts and recollections about his military 
experiences in Iraq.  He reported that he took sleeping 
medication which helped with nightmares and allowed him to sleep 
seven or eight hours rather than two hours a night like he did 
when he initially returned from Iraq.  The examiner also noted 
that the Veteran's concentration and short term memory were 
impaired.  The diagnosis was PTSD.  Significantly, the examiner 
attributed the diagnosis of PTSD to the Veteran's military 
experiences in Iraq, which included hearing guns and mortars and 
the fear of being attacked.  There are no contradictory opinions 
of record.  

Although the available service treatment records did not note any 
complaints or treatment for psychiatric issues, a May 2004 VA 
psychiatrist indicated that the Veteran had PTSD and a March 2005 
VA examiner confirmed the diagnosis.  

Additionally, the Board has made a credibility determination that 
the Veteran's claimed stressors, related to his fear of hostile 
military or terrorist activity, are consistent with the places, 
types, and circumstances of his service.  For purposes of 
38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

As noted above, the Veteran's DD 214 and personnel records 
confirm that he was in imminent danger pay areas while stationed 
in Iraq and Kuwait.  His claimed stressors of being in fear for 
his life appear consistent with the places, types, and 
circumstances of his service.  The Board has also considered the 
Veteran's consistent contentions describing his fear of 
threatened death or serious injury described in his statements. 

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The reports 
regarding the Veteran's in-service stressors have been factually 
consistent, whether being reported to VA claims adjudicators or 
VA medical providers.  Moreover, and of equal import, the VA 
examiner recognized the Veteran's fears and found them to be 
consistent with his military experiences.

Additionally, the Board has considered statements from the 
Veteran's friends and family members regarding their impressions 
of a change in the Veteran's behavior from the way he was before 
his tours in Iraq and Kuwait. The Board finds his friends and 
family members competent to report their impressions as they come 
to them through their senses, and credible.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  

Given the totality of the evidence, the Board finds that the 
evidence favors a finding that the Veteran's claimed stressors 
occurred.

Additionally, as the Veteran's stressors relate to his fear of 
hostile military or terrorist activity, and a VA psychologist and 
a VA psychiatrist have confirmed that the Veteran's current 
symptoms combined with his experiences in Iraq are sufficient to 
support a diagnosis of PTSD, the Board finds that the doctrine of 
reasonable doubt supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed 
with a depressive disorder not otherwise specified and that he 
initially filed a claim for service connection for depression in 
addition to PTSD.  As noted in the introduction, the claims were 
recharacterized as one claim for an acquired psychiatric 
disorder, to include PTSD, pursuant to Clemons.  Because no 
competent evidence causally relates the specific diagnosis of a 
depressive disorder to active service and there was no treatment 
for chronic depression in service, a separate grant of service 
connection for a depressive disorder is not warranted.  See 38 
C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).  

Further, the Board notes in granting service connection for PTSD 
it is granting service connection for a psychiatric disability 
that is rated under the General Schedule for psychiatric 
disabilities.  Symptoms of depression are considered in that 
rating.  Thus, the award of service connection for depression as 
a separate and distinct disability would not necessarily trigger 
the assignment of a separate disability rating.  Such would be 
prohibited under 38 C.F.R. § 4.14 (2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


